DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 3/10/22.  Claims 1, 3-5, 7, 16, and 19-20 were amended.  Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 3/10/22, with respect to the objections to claims 1, 5, and 16 have been fully considered and are persuasive.  The objections to claims 1, 5, and 16 have been withdrawn. 
Applicant’s arguments, see page 7 of Remarks, filed 3/10/22, with respect to the rejections of claims 3-4, 7, and 16-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 3-4, 7, and 16-20 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pages 7-9 of Remarks, filed 3/10/22, with respect to the rejections of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US Pub. 2013/0327098) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US Pub. 2013/0327098) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-5 under 35 U.S.C. 103 are made in view of Bae (US Pub. 2013/0327098) and are presented in the following office action as necessitated by amendment.
Applicant’s arguments, see page 9 of Remarks, filed 3/10/22, with respect to the rejections of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. 2017/0356115) in view of Bae (US Pub. 2013/0327098) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Choi in view of Bae have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 16-20 under 35 U.S.C. 103 are made in view of Choi (US Pub. 2017/0356115) and Bae (US Pub. 2013/0327098) and are presented in the following office action as necessitated by amendment.
Applicant’s arguments, see page 10 of Remarks, filed 3/10/22, with respect to the rejections of claims 1 and 8-12 under 35 U.S.C. 103 as being unpatentable over Cho (KR 1020040078233) in view of Bae (US Pub. 2013/0327098) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1 and 8-12 under 35 U.S.C. 103 as being unpatentable over Cho in view of Bae have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1 and 8-12 under 35 U.S.C. 103 are made in view of Cho (KR 1020040078233) and Bae (US Pub. 2013/0327098) and are presented in the following office action as necessitated by amendment.
Applicant’s arguments, see pages 10-11 of Remarks, filed 3/10/22, with respect to the rejections of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Bae (US Pub. 2013/0327098) in view of Ozturk (US Pub. 2005/0138971) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Bae in view of Ozturk have been withdrawn.  However, upon further consideration, new grounds of rejection of claim 7 under 35 U.S.C. 103 are made in view of US Pat. 7,841,800 to Gracia Bobed and are presented in the following office action as necessitated by amendment.
Applicant’s arguments, see pages 11-12 of Remarks, filed 3/10/22, with respect to the rejections of claims 1-2, 8, and 8-18 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-2, 8, and 8-18 on the grounds of nonstatutory double patenting have been withdrawn.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”).
	Regarding claim 1,
	Bae discloses a washing machine comprising: 
a housing (10); 
a drum (30) rotatably disposed inside the housing; 
a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum [Fig. 1; ¶0083]; and 
a driving shaft flange (36) configured to connect the driving shaft to the drum [see Fig. 2A-B; ¶0104], 
wherein the driving shaft flange (36) comprises: 
a first surface, 
a second surface facing the first surface, and 
a connection portion (i.e. connection ribs, see Fig. 2B) extending in a direction corresponding to an extending direction of the drive shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  
	As seen in annotated Figure 2B of Bae below, it appears an end portion of the first surface in a radial direction of the driving shaft and an end portion of the second surface in the radial direction of the driving shaft are arranged on a same line in the extending direction of the drive shaft, however said feature is not explicitly taught in the written description.

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

(Bae: Figure 2B – annotated)
	However, in the absence of an explicit teaching of said feature, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the driving shaft flange such that end portions of the first and second surfaces in a radial direction are arranged on a same line in the extending direction of the drive shaft since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B). 
Regarding claim 2,
	Bae discloses the washing machine according to claim 1, wherein at least a portion of a cross section of the drive shaft flange in the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 3,
	Bae discloses the washing machine according to claim 1, wherein the driving shaft flange includes: 
a central portion (at 42) into which the driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) extending in a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the drum [see Fig. 2A-B; ¶0104].  
Regarding claim 4,
Bae discloses the washing machine according to claim 3, wherein the first surface, the second surface, and the connection portion are disposed on the central portion and the arm member in the extending direction of the driving shaft, respectively [see Fig. 2A-B].  
Regarding claim 5,
Bae discloses the washing machine according to claim 1, wherein the connecting portion is provided in plurality, and a plurality of connecting portions are each provided to be spaced apart in a radial direction of the drum [see Fig. 2A-B].

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 1 above, and further in view of US Pat. 7,841,800 to Gracia Bobed (hereafter “Gracia”).
Regarding claim 7,
Bae discloses the washing machine according to claim 1, wherein the driving shaft flange (36) includes a central portion into which the driving shaft (42) is inserted and a drum coupling portion (i.e. connection bosses at radial ends of flange 36) coupled to a lower portion of the drum [see Fig. 2A-B; ¶0102], but does not teach that a length from a central axis of rotation of the central portion to a central axis which passes through the drum coupling portion is less than or equal to one half a length of a radius of the drum.  However, this is well known in drum-type washing machines as taught in Gracia, which discloses a driving shaft flange (2) configured to connect the driving shaft (4) to the drum (1), wherein the driving shaft flange has a plurality of drum coupling portions (6) for coupling with a lower portion of the drum, and wherein at least one of the drum coupling portions (at 6) is less than or equal to one half a length of a radius of the drum (see Figure 2A) [Fig. 1-3; col. 3, lines 33-58].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the configuration of Bae such that the driving shaft flange further include a plurality of drum coupling portions as taught by Gracia, at least one of said drum coupling portions being less than or equal to one half a length of a radius of the drum, in order to predictably achieve the expected result of securely connecting the drive shaft to the drum [Gracia: col. 3, lines 38-58].

13.	Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 1,
Cho discloses a washing machine (200) comprising: 
a housing; 
a drum (150) rotatably disposed inside the housing; and
a driving shaft (at 180) configured to transfer a rotational force from a driving motor (170) of the washing machine to the drum [see Fig. 1; pg. 2]. 
Cho does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 1.  However, this is well known in drum-type washing machines as taught in Bae, which 
discloses a driving shaft flange (36) configured to connect the driving shaft (42) to the drum (30), wherein the driving shaft flange comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see Fig. 2B) extending in a direction corresponding to an extending direction of the drive shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cho with Bae to create a washing machine having a drum which permits this design of the driving shaft flange to predictably achieve the expected result of connecting the drive shaft to the drum [Bae: ¶0104].
As seen in annotated Figure 2B of Bae below, it appears an end portion of the first surface in a radial direction of the driving shaft and an end portion of the second surface in the radial direction of the driving shaft are arranged on a same line in the extending direction of the drive shaft, however said feature is not explicitly taught by Bae of Cho.

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

(Bae: Figure 2B – annotated)
	However, in the absence of an explicit teaching of said feature, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the driving shaft flange of Bae such that end portions of the first and second surfaces in a radial direction are arranged on a same line in the extending direction of the drive shaft since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B). 
Regarding claim 8,
Cho in view of Bae discloses the washing machine according to claim 1, wherein Cho further discloses a filter assembly (F) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, during a rotation of the drum, by passing water through the filter assembly in a manner that water flowing in a circumferential direction of the drum (via 3 or 4), opposite a direction of the rotation of the drum, enters the filter assembly, passes through the filter assembly, and is discharged from the filter assembly in a radial direction (via 1) of the drum towards a center of rotation of the drum [see Fig. 2-4; pg. 2-3].  
Regarding claim 9,
Cho in view of Bae discloses the washing machine according to claim 8, wherein Cho further teaches that the filter assembly includes: 
a first opening (3) that, while the filter assembly is attached to the inner circumferential wall of the drum, is on a first circumferential side (at 10A) of the filter assembly with respect to the circumferential direction of the drum; 
a discharge portion (1) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water, flowing through the first opening, in the radial direction of the drum towards the center of rotation of the drum; and 
a first valve member (5) configured to allow the water flowing through the first opening to flow into the discharge portion [see Fig. 2-4; pg. 3].  
Regarding claim 10,
Cho in view of Bae discloses the washing machine according to claim 9, wherein Cho further teaches that the filter assembly includes: 
a second opening (4) on a second circumferential side (at 10B) of the filter assembly opposite to the first opening; and
 a second valve member (5) configured to allow the water flowing through the second opening to flow into the discharge portion [see Fig. 2-4; pg. 3]. 
Regarding claim 11,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the second valve member (5) is further configured to prevent the water flowing into the filter assembly from the first opening from flowing out of the filter assembly through the second opening [see Fig. 4B; pg. 3].   
Regarding claim 12,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the first valve member (5) is further configured to prevent the water flowing into the filter assembly from the second opening from flowing out of the filter assembly through the first opening [see Fig. 4A; pg. 3]. 

14.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 10 above, and further in view of US Pub. 2008/0196452 to Bae et al. (hereafter “Bae2”.
	Regarding claim 13,
	Cho in view of Bae discloses the washing machine according to claim 10, but Cho does not disclose that the filter assembly includes a first frame, a second frame, and a cover member in the configuration defined by claim 13.  However such a filter assembly configuration as claimed is well known in drum-type washing machines as taught in Bae2, which discloses a filter assembly (200) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, wherein the filter assembly includes: first and second openings (at 212) on first and second circumferential sides of the filter assembly with respect to the circumferential direction of the drum; and a discharge portion (at 224a) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water in the radial direction of the drum towards the center of rotation of the drum [see Fig. 1-4, 7-8; ¶0044, ¶0049].  Bae2 further teaches that the filter assembly includes: a first frame (230), a second frame (220) rotatably coupled to the first frame and having the discharge portion (at 224a) formed therein, and a cover member (210) configured to cover the first frame and the second frame [see Fig. 7-8; ¶0038, ¶0060].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify Cho with Bae2 to create a filter assembly which permits this design of having a first frame, a second frame, and a cover member in the claimed configuration to predictably achieve the expected result of filtering wash water during rotation of the drum [Bae2: ¶0068].
Regarding claim 14,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 10, wherein Bae2 teaches that the filter assembly further includes a filter member (221) configured to filter debris in the water, disposed between the first frame and the second frame, and exposed when the second frame is rotated to an open position [see Fig. 4, 7-8; ¶0049].
Regarding claim 15,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 14, wherein Bae2 teaches that water flowing into the filter assembly through the first opening or the second opening permeates the filter member and is discharged from the filter assembly through the discharge portion [Fig. 4; ¶0067].

15.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0356115 to Choi et al. (hereafter “Choi”) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 16,
Choi discloses a washing machine comprising: 
a housing; 
an upper drum (140) rotatably disposed inside the housing; 
a lower drum (240) rotatably disposed inside the housing and located under the upper drum, and having an axis of rotation substantially perpendicular to an axis of rotation of the upper drum; and
a driving shaft (153) configured to transfer a rotational force from a driving motor of the washing machine to the upper drum [see Fig. 16; ¶0248-¶0250, ¶0293].
Choi does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 1.  However, this is well known in drum-type washing machines as taught in Bae, which discloses a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum (30) [Fig. 1; ¶0083] and a driving shaft flange (36) configured to connect the driving shaft to the drum, wherein the driving shaft flange (36) comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see Fig. 2B) extending in a direction corresponding to a extending direction of the drive shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi with Bae to create a washing machine having a drum which permits this design of the driving shaft flange to predictably achieve the expected result of connecting the drive shaft to the drum [Bae: ¶0104].
	As seen in annotated Figure 2B of Bae below, it appears an end portion of the first surface in a radial direction of the driving shaft and an end portion of the second surface in the radial direction of the driving shaft are arranged on a same line in the extending direction of the drive shaft, however said feature is not explicitly taught by Bae of Choi.

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

(Bae: Figure 2B – annotated)
	However, in the absence of an explicit teaching of said feature, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the driving shaft flange of Bae such that end portions of the first and second surfaces in a radial direction are arranged on a same line in the extending direction of the drive shaft since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B). 
Regarding claim 17,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Choi further teaches: 
a first door (116) configured to receive laundry into the upper drum through the first door in a top-loading manner, and 
a second door (230) configured to receive laundry into the lower drum through the second door in a front-loading manner [see Fig. 15-16; ¶0266, ¶0290].
Regarding claim 18,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that at least a portion of a cross section of the drive shaft flange (36) in the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 19,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that the driving shaft flange includes: 
a central portion (at 42) into which the driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) extending in a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the upper drum [see Fig. 2A-B; ¶0104].  
Regarding claim 20,
Choi in view of Bae discloses the washing machine according to claim 19, wherein Bae teaches that the first surface, the second surface, and the connection portion are disposed on the central portion and the arm member in the extending direction of the driving shaft, respectively [see Fig. 2A-B].  

Allowable Subject Matter
16.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, all features of claim 6 wherein a length from a central axis of rotation of the driving shaft flange to an outermost end of the driving shaft flange in a radial direction of the driving shaft flange is less than or equal to one half a length of a radius of the drum.  For at least the above reasons, claim 6 contains allowable subject matter.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711